EXHIBIT 10.1
 
SECURED SENIOR SUBORDINATED PROMISSORY NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY TO THE
EXTENT THAT SUCH ACT APPLIES TO A TRANSFER OR DISPOSAL, NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.
 
THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY IS SUBORDINATED IN THE MANNER
AND TO THE EXTENT SET FORTH IN THAT CERTAIN ROYAL WOLF INTERCREDITOR DEED, DATED
AS OF MAY 1, 2008, BY AND BETWEEN AUSTRALASIA NEW ZEALAND BANKING GROUP AND
BISON CAPITAL AUSTRALIA, L.P., AND EACH HOLDER OF THIS NOTE, BY ITS ACCEPTANCE
HEREOF, SHALL BE BOUND BY THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT.
 
GFN AUSTRALIA FINANCE PTY LTD
 
13.50% SECURED SENIOR SUBORDINATED PROMISSORY NOTE
 
AUD $5,889,281.50
Sydney, Australia
 
May 1, 2008

 
FOR VALUE RECEIVED, GFN AUSTRALASIA FINANCE PTY LTD (ACN 121 227 790), an
Australian corporation (the "Maker), hereby promises to pay to the order of
BISON CAPITAL AUSTRALIA, L.P., a Delaware limited partnership ("Bison Capital"),
or its registered assigns (along with Bison Capital, each a "Holder"), on the
Maturity Date (as hereinafter defined) the principal sum constituting the amount
of Australian dollars that converts into US$5,500,000.00 which is the amount of
U.S. dollars that Bison Capital used to purchase this Note on the date hereof,
or in the case of a prepayment, such portion thereof being prepaid, with
interest thereon from time to time as provided herein.
 
This 13.5% Secured Senior Subordinated Promissory Note (this “Note”) is subject
to the terms and conditions of that certain Securities Purchase Agreement (the
"Purchase Agreement"), dated as of September 13, 2007 and as amended pursuant to
that certain First Amendment to Securities Purchase Agreement dated May 1, 2008
by and among the Maker, General Finance Corporation, a Delaware corporation
("GFN"), Bison Capital, GFN Australasia Holdings, Inc. and GFN Australasia
Holdings Pty Ltd to the same extent and with the same effect as if originally
issued thereunder, including, without limitation, the provisions relating to
acceleration and to optional and mandatory prepayment in whole or in part as
provided herein. The Holder is entitled to the benefits of this Note and the
Purchase Agreement, as it relates to this Note, and may enforce the agreements
of the Maker contained herein and therein and exercise the remedies provided for
hereby and thereby or otherwise available in respect hereto and thereto.
Capitalized terms used herein without definition are used herein with the
meanings ascribed to such terms in the Purchase Agreement. This Note is secured
and guaranteed as provided in the Related Agreements.

-1-

--------------------------------------------------------------------------------


EXHIBIT 10.1
 
1. Interest.
 
(a) Subject to Section 1(b) hereof, the Maker promises to pay interest on the
principal amount of this Note from time to time outstanding (the “Principal
Amount”) at the per annum rate equal to thirteen and 50/100 percent (13.50%)
(the "Scheduled Interest Rate"). All accrued interest payable pursuant to this
Section 1(a) shall be due and payable in arrears on the first date of each
quarter or, if any such date shall not be a Business Day, on the next succeeding
Business Day to occur after such date (the "Interest Payment Date"), beginning
on July 1, 2008 and shall be paid in immediately available funds to an account
designated by the Holder. All interest payable pursuant to this Section 1(a)
shall accrue and be paid in Australian dollars.
 
(b) If at any time (i) Maker fails to make any payment of principal as and when
due (whether at stated maturity, upon acceleration or required prepayment or
otherwise), (ii) Maker fails to make any payment of interest, premium, if any,
fees, costs, expenses or other amounts due hereunder within one (1) Business Day
after the date when due, or (iii) any other Event of Default has occurred and is
continuing, then, in addition to the rights and remedies available to the Holder
under the Purchase Agreement, this Note, the other Related Agreements and
Applicable Laws, Maker shall pay interest in cash on the unpaid principal
balance of, premium, if any, and accrued and unpaid interest on this Note at a
rate per annum (the "Default Rate") equal to fifteen and 50/100 percent (15.50%)
from the date specified in Section 11.1 of the Purchase Agreement until such
time as such Event of Default is cured or waived and, additionally, the Holder
may demand immediate repayment of the Principal Amount (which such Principal
Amount shall be deemed to be the Optional Prepayment Amount (as hereinafter
defined) if such demand to accelerate repayment of the Principal Amount occurs
within the time period provided for such Optional Prepayment Amount in Section
3(a)) and any accrued but unpaid interest, and the Repayment Premium (if
applicable and as hereinafter defined).
 
(c) Interest payable under this Note shall accrue from and including the date of
issuance through and until repayment of the principal and payment of all accrued
interest and premium, if any, in full. All interest payable under this Note
shall accrue on a quarterly basis and be computed on the basis of a 360-day year
of twelve 30-day months.
 
2. Maturity Date. The outstanding principal balance of this Note, together with
all premiums, if any, accrued and unpaid interest on, and all other amounts
owing under this Note, shall be due and payable on June 30, 2010 (the "Maturity
Date"). Notwithstanding the foregoing, the Maker may, at its sole option, elect
to extend the Maturity Date up to an additional twelve (12) months, provided
that no event described in Section 1(b)(i)-(iii) has occurred and is continuing.
Additionally, the Holder may demand immediate repayment of the Principal Amount
(which such Principal Amount shall be deemed to be the Optional Prepayment
Amount (as hereinafter defined) if such demand to accelerate the repayment of
the Principal Amount occurs within the time period provided for such Optional
Prepayment Amount in Section 3(a)), any accrued but unpaid interest and the
Repayment Premium (if applicable and as hereinafter defined) or any such amounts
under any agreement that replaces or refinances the amounts owing under this
Note, upon the occurrence of any event as provided in Section 1(b)(i)-(iii),
upon acceleration of the Senior Debt as defined under the terms of the Royal
Wolf Amended and Restated Intercreditor Deed, dated May 1, 2008, by and among
Australia and New Zealand Banking Group, Bison Capital, Maker and certain other
parties (the "Subordination Agreement"), subject to the terms and conditions of
such Subordination Agreement, or upon the acceleration of any other Senior
Indebtedness.

-2-

--------------------------------------------------------------------------------


EXHIBIT 10.1
 
3. Optional Prepayments.
 
(a) Except as provided in Section 4 below, Maker may not prepay the unpaid
principal balance of this Note prior to the first anniversary of the Closing
Date. Thereafter, subject to Section 3(b), this Note may be voluntarily prepaid,
at the sole option of Maker, in whole or in part, as follows: (i) at 103.0% of
the Principal Amount being prepaid at any time on or after the first anniversary
of the Closing Date and prior to the second anniversary of the Closing Date;
(ii) at 102.0% of the Principal Amount being prepaid at any time on or after the
second anniversary of the Closing Date and prior to the third anniversary of the
Closing Date; (iii) at 101.0% of the Principal Amount being prepaid at any time
on or after the third anniversary of the Closing Date and prior to the fourth
anniversary of the Closing Date; and (iv) at 100.0% of the Principal Amount
being prepaid at any time on or after the fourth anniversary of the Closing
Date. The optional prepayment amount as provided in each of Sections
3(a)(i)-(ii) shall be referred to as an "Optional Prepayment Amount". Any
prepayment of this Note under this Section 3 shall also include all accrued and
unpaid interest on the outstanding principal balance of this Note through and
including the date of prepayment.
 
(b) Maker shall give the Holder written notice of each voluntary prepayment not
less than thirty (30) nor more than ninety (90) days prior to the date of
prepayment. Such notice shall specify the Principal Amount of this Note to be
prepaid on such date. Notice of prepayment having been given as aforesaid, a
payment in an amount equal to the Principal Amount of this Note specified in
such prepayment notice shall become due and payable on such prepayment date,
together with all accrued and unpaid interest on the outstanding principal
balance of this Note through and including the date of prepayment. All
prepayments of principal shall be in minimum increments of Five Hundred Thousand
Australian Dollars (AUD$500,000) or the entire unpaid Principal Amount, if less
than AUD$500,000.
 
4. INTENTIONALLY OMITTED]
 
5. Change in Control Prepayment. The Holder may require the Maker to prepay the
outstanding principal balance of this Note, in whole or in part, and shall be
entitled to all premiums that Holder would otherwise be entitled to under this
Note (including any Repayment Premium and/or Optional Prepayment Amount) as a
result of an acceleration of the amounts owing under this Note, as requested by
the Holder, at any time during the ninety (90)-day period following the
consummation of any transaction which constitutes a Change in Control (as such
term is defined below), at the prepayment amount set forth below. For the
purposes of this Note, a "Change in Control" shall mean:

-3-

--------------------------------------------------------------------------------


EXHIBIT 10.1
 
(a) Any transaction or other event (including, without limitation, any merger,
consolidation, sale or other transfer of stock or voting rights with respect
thereto, issuance of stock, death or other transaction or event) by virtue of
which GFN fails to own, directly or indirectly through one or more of its
Affiliates, at least a majority of the outstanding Capital Stock of Maker or any
of its Subsidiaries through which the Covered Business is principally conducted;
or
 
(b) Any sale, lease, transfer, assignment or other disposition of all or
substantially all of the assets of Maker (excluding assets sold in connection
with any asset securitization transaction in the ordinary course of Maker's
business) or any of its Subsidiaries.
 
The prepayment amount under this Section 5 shall be equal to the Principal
Amount being prepaid, plus accrued and unpaid interest thereon through and
including the date of prepayment. Maker shall notify the Holder of the date on
which a Change in Control has occurred within one (1) Business Day after such
date and shall, in such notification, inform the Holder of the Holder's right to
require Maker to prepay this Note as provided in this Section 5 and of the date
on which such right shall terminate. If the Holder elects to require Maker to
prepay this Note pursuant to this Section 5, it shall furnish written notice to
Maker advising Maker of such election and the amount of principal of this Note
to be prepaid. Maker shall prepay this Note in accordance with this Section 5
and such written notice within three (3) Business Days after its receipt of such
written notice.
 
6. Security. The obligations of the Maker to the Holder, including, without
limitation, those obligations existing under this Note or the Purchase
Agreement, shall be secured by a lien granted to the Holder by the Maker and its
subsidiaries in substantially all of their respective corporate assets,
including all of the outstanding capital stock of Maker’s subsidiaries;
provided, however, that Holder's lien shall be subject only to a first priority
lien and security interest of a Senior Lender (as defined under the
Subordination Agreement) on such corporate assets, in accordance with the terms
and conditions of the Subordination Agreement, and to any "Permitted Liens" (as
defined in the Purchase Agreement).
 
7. Manner of Payment. Payments of principal, interest and other amounts due
under this Note shall be made no later than 12:00 p.m. (noon) (Los Angeles time)
on the date when due and in lawful money of the Commonwealth of Australia (by
wire transfer in funds immediately available at the place of payment) to such
account as the Holder may designate in writing to the Maker. Any payments
received after 12:00 p.m. (noon) (Los Angeles time) shall be deemed to have been
received on the next succeeding Business Day. Any payments due hereunder which
are due on a day which is not a Business Day shall be payable on the first
succeeding Business Day and such extension of time shall be included in the
computation.
 
8. Maximum Lawful Rate of Interest. The rate of interest payable under this Note
shall in no event exceed the maximum rate permissible under applicable law. If
the rate of interest payable on this Note is ever reduced as a result of this
Section 8 and at any time thereafter the maximum rate permitted under applicable
law exceeds the rate of interest provided for in this Note, then the rate
provided for in this Note shall be increased to the maximum rate provided for
under applicable law for such period as is required so that the total amount of
interest received by the Holder is that which would have been received by the
Holder but for the operation of the first sentence of this Section 8.

-4-

--------------------------------------------------------------------------------


EXHIBIT 10.1
 
9. Maker's Waivers. Except as otherwise provided herein, the Maker hereby waives
presentment for payment, demand, protest, notice of protest and notice of
dishonor hereof, and all other notices of any kind to which it may be entitled
under applicable law or otherwise.
 
10. Transfer.
 
(a) The term "Holder" as used herein shall also include any transferee of this
Note whose name has been recorded by the Maker in the Register (as hereinafter
defined). Each transferee of this Note acknowledges that this Note has not been
registered under the Securities Act, and may be transferred only pursuant to an
effective registration statement under the Securities Act or pursuant to an
applicable exemption from the registration requirements of the Securities Act.
 
(b) The Maker shall maintain at its principal executive office a register for
the registration of transfers of this Note (the "Register"). The name and
address of the Holder, each transfer thereof and the name and address of each
transferee shall be registered in the Register. Prior to due presentment for
registration of transfer, absent demonstrable error, the Person in whose name
this Note is registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof. Any transfer of this Note shall be effective
only upon appropriate entries with respect thereto being made in the Register.
 
11. Persons Deemed Owners; Participations.  
 
(a) Prior to due presentment for registration of any assignment, Maker may treat
the Person in whose name any Note is registered pursuant to the Register as the
owner and Holder of such Note for all purposes whatsoever, and Maker shall not
be affected by notice to the contrary. Subject to the preceding sentence, the
Holder may grant to any other Person participations from time to time in all or
any part of this Note on such terms and conditions as may be determined by the
Holder in its sole and absolute discretion, subject to applicable federal and
state securities laws, provided, however, that unless the Holder has assigned or
transferred all or any portion of this Note in accordance with Section 12 hereof
by surrendering this Note at Maker's principal executive office for registration
of any such assignment or transfer, Maker shall continue to treat the Person in
whose name this Note is registered as the owner of purposes, including payments.
Notwithstanding anything to the contrary contained herein or otherwise, nothing
in the Purchase Agreement, this Note or any other Related Agreement or otherwise
shall confer upon the participant any rights in the Purchase Agreement or any
Related Agreement, and the Holder shall retain all rights with respect to the
administration, waiver, amendment, collection and enforcement of, compliance
with and consent to the terms and provisions of the Purchase Agreement, this
Note or any other Related Agreement.

-5-

--------------------------------------------------------------------------------


EXHIBIT 10.1
 
(b) In addition, the Holder may, without the consent of the participant, give or
withhold its consent or agreement to any amendments to or modifications of the
Purchase Agreement, this Note or any other Related Agreement, waive any of the
provisions hereof or thereof or exercise or refrain from exercising any other
rights or remedies which the Holder may have under the Purchase Agreement, this
Note or any other Related Agreement or otherwise.
 
12. Assignment and Transfer. Subject to compliance with Applicable Law and
except as otherwise provided in the Purchase Agreement, the Holder may, at any
time and from time to time and without the consent of Maker, assign or transfer
to one or more Persons all or any portion of this Note or any portion thereof
(but not less than AUD$500,000 in Principal Amount in any single assignment
(unless such lesser amount represents the entire outstanding principal balance
hereof)) or any rights hereunder. Upon surrender of this Note at Maker's
principal executive office for registration of any such assignment or transfer,
accompanied by a duly executed instrument of transfer, Maker shall, at its
expense and within three (3) Business Days of such surrender, execute and
deliver one or more new notes of like tenor in the requested principal
denominations and in the name of the assignee or assignees and bearing the
legend set forth on the face of this Note, and this Note shall promptly be
canceled. If the entire outstanding principal balance of this Note is not being
assigned, Maker shall issue to the Holder hereof, within three (3) Business Days
of the date of surrender hereof, a new note which evidences the portion of such
outstanding principal balance not being assigned. If this Note is divided into
one or more notes and is held at any time by more than one Holder, any payments
of principal of, premium, if any, and interest or other amounts on this Note
which are not sufficient to pay all interest or other amounts due thereunder,
shall be made pro rata with respect to all such notes in accordance with the
outstanding Principal Amounts thereof, respectively. At any time that the
original Note issued on the Closing Date is divided into two or more smaller
Notes, all consents, approvals, waivers, demands and decisions that the Holder
is entitled to make under this Note shall be made only by the Holders of a
majority of the Principal Amounts of the Notes outstanding.
 
13. Loss, Theft, Destruction or Mutilation. Upon receipt of evidence reasonably
satisfactory to the Maker of the loss, theft, destruction or mutilation of this
Note and, in the case of any such loss, theft or destruction, upon receipt of an
indemnity agreement or other indemnity reasonably satisfactory to the Maker or,
in the case of any such mutilation, upon surrender and cancellation of such
mutilated Note, the Maker shall make and deliver within three (3) Business Days
a new note, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Note.
 
14. Costs of Collection. The Maker agrees to pay all costs and expenses,
including the reasonable fees and expenses of any attorneys, accountants and
other experts retained by the Holder, which are expended or incurred by the
Holder following an Event of Default in connection with (a) the enforcement of
this Note or the collection of any sums due hereunder, whether or not suit is
commenced; (b) any actions for declaratory relief in any way related to this
Note; (c) the protection or preservation of any rights of the Holder under this
Note; (d) any actions taken by the Holder in negotiating any amendment, waiver,
consent or release of or under this Note; (e) any actions taken in reviewing the
Maker's or any of its Subsidiaries' financial affairs if an Event of Default has
occurred or the Holder has determined in good faith that an Event of Default may
likely occur, including, without limitation, the following actions: (i) inspect
the facilities of the Maker and any of its Subsidiaries or conduct appraisals of
the financial condition of the Maker and any of its Subsidiaries; (ii) have an
accounting firm chosen by the Holder review the books and records of the Maker
and any of its Subsidiaries and perform a thorough and complete examination
thereof; (iii) interview the Maker's and each of its Subsidiaries' employees,
accountants, customers and any other individuals related to the Maker or its
Subsidiaries which the Holder believes may have relevant information concerning
the financial condition of the Maker and any of its Subsidiaries; and (iv)
undertake any other action which the Holder believes is necessary to assess
accurately the financial condition and prospects of the Maker and any of its
Subsidiaries; (f) the Holder's participation in any refinancing, restructuring,
bankruptcy or insolvency proceeding involving the Maker, any of its Subsidiaries
or any other Affiliate of the Maker; (g) any effort by the Holder to protect,
assemble, complete, collect, sell, liquidate or otherwise dispose of any
collateral, including in connection with any case under Bankruptcy Law; or (h)
any refinancing or restructuring of this Note at the request or instigation of
Maker, including, without limitation, any restructuring in the nature of a "work
out" or in any insolvency or bankruptcy proceeding of Maker.  

-6-

--------------------------------------------------------------------------------


EXHIBIT 10.1
 
15. Extension of Time. The Holder, at its option, may extend the time for
payment of this Note, postpone the enforcement hereof, or grant any other
indulgences without affecting or diminishing the Holder's right to recourse
against the Borrower, which right is expressly reserved.
 
16. Notations. Before disposing of this Note or any portion thereof, the Holder
may make a notation thereon (or on a schedule attached thereto) of the amount of
all principal payments previously made by Maker with respect thereto.
 
17. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW SOUTH WALES, AUSTRALIA. TO THE
EXTENT NECESSARY THE PROVISIONS OF ALL OTHER DOCUMENTS REFERRED TO HEREIN
(INCLUDING WITHOUT LIMITATION THE PROVISIONS OF THE PURCHASE AGREEMENT AND
SPECIFICALLY THE REPRESENTATIONS, WARRANTIES, COVENANTS AND EVENTS OF DEFAULT
PROVIDED IN FAVOUR OF OR FOR THE BENEFIT OF THE HOLDER) SHALL BE DEEMED TO BE
INCLUDED HEREIN AS IF SET OUT IN FULL HEREIN AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW SOUTH WALES AUSTRALIA
EVEN IF EXPRESSED IN THE OTHER DOCUMENTS TO BE GOVERNED BY THE LAWS OF ANOTHER
JURISDICTION. THE ENFORCEMENT BY THE HOLDER OF THE PURCHASE AGREEMENT OR ANY
OTHER DOCUMENT UNDER THE LAWS OF ANOTHER JURISDICTION DO NOT RESTRAIN OR IN ANY
WAY IMPACT UPON THE ABILITY OF THE HOLDER TO ENFORCE THIS NOTE OR ANY GUARANTEE,
LIEN OR SECURITY INTEREST HELD BY THE HOLDER IN RESPECT OF THE INDEBTEDNESS
CREATED BY THIS NOTE OR OTHERWISE UNDER THE LAWS OF THE STATE OF NEW SOUTH WALES
AUSTRALIA.
 
18. Choice of Jurisdiction. The Maker hereby consents and agrees that all
actions, suits or other proceedings arising under or in connection with this
Note or any other related document shall be finally settled by arbitration
administered by the International Centre for Dispute Resolution in accordance
with its International Arbitration Rules, by one arbitrator appointed in
accordance with the said Rules. The arbitration shall be conducted in Los
Angeles, California in the English language.

-7-

--------------------------------------------------------------------------------


EXHIBIT 10.1
 
19. WAIVER OF JURY TRIAL. THE MAKER AND THE HOLDER (BY ACCEPTANCE THEREOF)
HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING BROUGHT TO RESOLVE ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATING TO THIS NOTE, THE PURCHASE AGREEMENT, ANY OTHER RELATED AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, REGARDLESS OF WHICH PARTY
INITIATES SUCH ACTION, SUIT OR OTHER PROCEEDING.
 
20. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable substantially impair the benefits of the
remaining provisions hereof.
 
21. Headings. The headings in this Note are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.


[SIGNATURE PAGE FOLLOWS]

-8-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Secured Senior Subordinated Promissory Note is executed
as of the date first above written.
 
GFN AUSTRALASIA FINANCE PTY LTD,
an Australian corporation
   
By
     
John O. Johnson, Director
   
By
     
Robert Allan, Director


-9-

--------------------------------------------------------------------------------


 